Exhibit 10.50

EXECUTION VERSION

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

CONFIDENTIAL

February 5, 2015

American Tower Corporation

116 Huntington Avenue, 11th Floor

Boston, MA 02116

 

Attention: Thomas A. Bartlett, Chief Financial Officer Leah C. Stearns,
Treasurer

Project Enigma

Commitment Letter

Ladies and Gentlemen:

American Tower Corporation, a Delaware corporation (the “Borrower” or “you”),
has informed Goldman Sachs Bank USA (“GS Bank”) and Goldman Sachs Lending
Partners LLC (“GSLP” and, together with GS Bank, “Goldman Sachs”) that the
Borrower intends, directly or through certain subsidiaries, to lease or acquire
(the “Acquisition”) a portfolio of wireless communications towers and related
assets (the “Acquired Assets”) from an entity previously identified to us and
codenamed “Enigma” (the “Seller”) pursuant to a Master Agreement dated as of the
date hereof among the Borrower, one or more subsidiaries of the Borrower, the
Seller and certain subsidiaries of the Seller (together with the exhibits and
schedules thereto, the “Master Agreement”) for consideration consisting of cash
in an amount not to exceed $5.056 billion. Capitalized terms used and not
defined in this letter (together with Annexes A, B and C hereto, this
“Commitment Letter”) have the meanings assigned to them in Annex B hereto.
Goldman Sachs and any other Lenders that become parties to this Commitment
Letter as additional “Commitment Parties” as provided in the second paragraph of
Section 1 below are referred to herein, collectively, as the “Commitment
Parties”, “we” or “us”.

You have informed us that a portion of the cash consideration payable to
consummate the Transactions (as defined in Annex B), is expected to be obtained
from a combination of (a) cash on hand, (b) borrowings by the Borrower under one
or more of its existing credit facilities (inclusive of incremental facilities)
(the “Bank Financing”), (c) proceeds from the issuance by the Borrower of equity
securities pursuant to one or more offerings (collectively the “Equity
Offering”) and/or the issuance by the Borrower of senior notes (“Notes”)
pursuant to a registered public offering or Rule 144A or other private placement
(the “Notes Offering”) and (d) to the extent that some or all of the proceeds of
the Bank Financing, the Equity Offering or the Notes Offering are not available,
borrowings by the Borrower of term loans under a senior unsecured bridge
facility having the terms set forth on Annex B hereto (the “Facility”), in an
aggregate principal amount of up to $5.05 billion as such amount may be reduced
prior to the Closing Date in accordance with the “Mandatory Commitment Reduction
and Prepayments” section of Annex B hereto.



--------------------------------------------------------------------------------

1. Commitments; Titles and Roles.

In connection with the foregoing, (a) Goldman Sachs is pleased to commit to
provide 100% of the principal amount of the Facility, which commitment shall be
allocated between GSLP and GS Bank in accordance with Schedule I hereto, and
each of GSLP’s and GS Bank’s allocated commitment shall be several, (b) Goldman
Sachs is pleased to confirm its agreement to act, and you hereby appoint Goldman
Sachs to act, as lead arranger and lead bookrunner in connection with the
Facility (in such capacities, the “Arranger”), and (c) Goldman Sachs is pleased
to confirm its agreement to act, and you hereby appoint Goldman Sachs to act, as
sole administrative agent for the Facility, in each case on the terms and
subject to the conditions set forth in this Commitment Letter and the Fee Letter
(as defined below); provided that, the amount of the Facility shall be
automatically reduced as provided under “Optional Commitment Reductions and
Prepayments” and “Mandatory Commitment Reductions and Prepayments” in Annex B
hereto.

No other agents, co-agents, arranger, co-arranger or bookrunners will be
appointed, no other titles will be awarded, and no compensation (other than as
expressly contemplated by this Commitment Letter or the Fee Letter) will be paid
in connection with the Facility unless you and the Arranger shall reasonably so
agree, including in accordance with the Syndication Plan (as defined below).

The fees for, and other amounts to be paid in connection with, our commitments
hereunder and our services related to the Facility are set forth in an Arranger
Fee Letter (the “Fee Letter”) being entered into by you and us on the date
hereof.

 

2. Conditions Precedent.

Each of the Commitment Parties’ commitments and agreements hereunder are subject
solely to the satisfaction or waiver of the following conditions: (a) the
execution and delivery of a credit agreement (the “Credit Agreement”) and other
definitive documentation for the Facility, reflecting the terms set forth or
referred to in this Commitment Letter and otherwise substantially consistent
with the terms of the Borrower’s amended and restated loan agreement dated as of
September 19, 2014 among, inter alios, the Borrower, the lenders party thereto
and Toronto Dominion (Texas) LLC, as administrative agent (as in effect on the
date hereof, the “2014 Credit Agreement”); and (b) your having engaged one or
more investment and/or commercial banks reasonably satisfactory to the Arranger
(collectively, the “Financial Institutions”) in connection with the Notes
Offerings and/or Equity Offerings; and (c) the other conditions expressly set
forth in Annex C to this Commitment Letter.

Notwithstanding anything herein to the contrary, the terms of the Credit
Agreement will be such that they do not impair the availability of the Facility
on the Closing Date if the conditions set forth above are satisfied.

 

3. Syndication.

The Arranger reserves the right, prior to or after the Closing Date to syndicate
the Facility to one or more financial institutions and/or lenders (collectively,
the “Lenders”). The Arranger will, in consultation with you, lead and manage all
aspects of the syndication of the Facility, including, subject to the
immediately following paragraph, determinations as to the timing of all offers
to prospective Lenders, the selection of Lenders, the acceptance and final
allocation of commitments, the awarding of any “agent” title or similar
designation or role to any Lender and the amounts offered and the compensation
provided to each Lender from the amounts to be paid to the Arranger pursuant to
the terms of this Commitment Letter and the Fee Letter. Notwithstanding the
Arranger’s right to syndicate the Facility and receive commitments with respect
thereto, except as contemplated below with respect to Approved Lenders, (i) the
Commitment

 

2



--------------------------------------------------------------------------------

Parties will not be relieved, released or novated from their obligations
hereunder, including their obligation to fund all or any portion of their
respective commitments hereunder until the Closing Date has occurred and
(ii) unless you otherwise agree in writing, the Commitment Parties shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facility, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. It is understood and agreed that the completion of a
successful syndication of the Facility shall not be a condition to the
commitments and agreements of the Arranger and the other Commitment Parties
hereunder.

From the date of this Commitment Letter to and including the date that is 30
consecutive days after the date hereof (the “Initial Syndication Period”),
decisions regarding the syndication of the Facility, including determinations as
to the timing of all offers to prospective Lenders, the selection of Lenders,
the acceptance and final allocation of commitments, the awarding of any “agent”
title or similar designation or role to any Lender and the amounts offered and
the compensation provided to each Lender from the amounts to be paid to the
Arranger pursuant to the terms of this Commitment Letter and the Fee Letter,
will be made jointly by Goldman Sachs and the Borrower and, except to the extent
the Arranger and the Borrower otherwise agree, in accordance with the
syndication plan heretofore jointly developed by such parties (the “Syndication
Plan”). Without limiting the foregoing, the Facility will be syndicated during
the Initial Syndication Period only to Lenders identified in the Syndication
Plan or otherwise agreed in writing prior to the date hereof (the “Designated
Lenders”). Following the Initial Syndication Period, if and for so long as a
Successful Syndication (as defined in the Fee Letter) has not been achieved,
decisions regarding the syndication of the Facility shall be made by the
Arranger in consultation with the Borrower and departures may be made from the
Syndication Plan (including in the selection of Lenders); provided that the
Facility shall not be syndicated to competitors of the Borrower or the Seller
and their respective subsidiaries and affiliates specifically identified to the
Arranger in writing prior to the execution of this Commitment Letter
(collectively, the “Disqualified Lenders”). The commitments of Goldman Sachs
hereunder with respect to the Facility will be reduced dollar-for-dollar by the
amount of each commitment for the Facility received from an Approved Lender
selected in accordance with this paragraph upon such Approved Lender becoming
(i) a party to this Commitment Letter as an additional “Commitment Party”
pursuant to a joinder agreement or other documentation or (ii) a party to the
definitive credit agreement establishing the Facility. For the purposes herein,
“Approved Lender” shall mean each Designated Lender and any other Lender (other
than a Disqualified Lender) approved by you (such approval not to be
unreasonably withheld or delayed). In connection with any commitments received
from Approved Lenders selected in accordance with this paragraph, you agree, at
the request of the Arranger, to enter into one or more joinder agreements
providing for such Approved Lenders to become additional Commitment Parties
under this Commitment Letter and extend commitments in respect of the Facility
directly to you (it being agreed that the commitments of Goldman Sachs and such
additional Commitment Parties will be several and not joint, and that such
joinder agreements will contain such provisions relating to titles, the
allocation of any reductions in the amount of the Facility and other matters
relating to the relative rights of the Arranger and such additional Commitment
Parties as the Arranger may reasonably request). You and we further agree to use
commercially reasonable efforts to negotiate, execute and deliver such joinders
as soon as practicable following the date of this Commitment Letter. Any
reduction of Goldman Sachs’ aggregate commitments under the Facility pursuant to
any assignment of commitments to prospective Lenders, the execution of any
joinder agreement, or a reduction of the overall commitments pursuant to the
terms of this Commitment Letter or the Credit Agreement, shall be allocated to
each of GSLP’s and GS Bank’s respective commitments as determined by GSLP and GS
Bank in their discretion. Additionally, you and we further agree to use
commercially reasonable efforts to negotiate, execute and deliver the Credit
Agreement as promptly as possible following the date of this Commitment Letter.

You agree to use your commercially reasonable efforts to ensure that the
Arranger’s syndication efforts benefit from your existing relationships with
banks and other financial institutions until the earlier of (x)

 

3



--------------------------------------------------------------------------------

60 days after the Closing Date and (y) the date that a Successful Syndication is
achieved (such earlier date, the “Syndication Date”). To facilitate an orderly
and successful syndication of the Facility, you agree that, until the
Syndication Date, you will ensure that there will be no competing issues,
offerings, placements or arrangements of debt securities or commercial bank or
other credit facilities of the Borrower or any of its subsidiaries being issued,
offered, placed or arranged (other than (i) the Facility, (ii) amendments,
refinancings or renewals of the Borrower’s Existing Credit Facilities (as
defined in Annex C hereto), including increases in term loans and increases in
commitments thereunder, inclusive of any incremental or accordion facilities
under such existing facilities; provided that the amount of the Facility will be
reduced by any increases in the amount of such indebtedness in accordance with
the “Mandatory Commitment Reduction and Prepayments” section of Annex B hereto
(the “Contemplated Refinancings”), (iii) the Notes Offering or any other debt
securities issued to refinance the Facility in whole or in part, (iv) the
Permitted Financings (as defined in Schedule II to Annex B) and other
amendments, refinancings or renewals of indebtedness of the Borrower’s foreign
subsidiaries; provided that (x) neither the Borrower nor any domestic subsidiary
of the Borrower is a borrower or guarantor of such amended, refinanced or
renewed indebtedness, and (y) such indebtedness is not denominated in U.S.
dollars (the “Foreign Refinancing Indebtedness”) and (v) any other debt
financings agreed by Goldman Sachs and you) if such issuance, offering,
placement or arrangement could reasonably be expected to materially impair the
primary syndication of the Facility, the Notes Offering and/or the Equity
Offering. In order to facilitate an orderly and successful syndication of the
Facility, you further agree to consult with the Arranger in planning the
syndication, and to keep the Arranger reasonably informed of the progress of,
the Contemplated Refinancings.

The Arranger intends to commence syndication efforts promptly after the
execution and delivery of this Commitment Letter. To assist the Arranger in such
syndication efforts, you agree until the Syndication Date to (a) prepare and
provide, and to use commercially reasonable efforts to cause the Seller to
prepare and provide (to the extent provided in Section 9.1(b) of the Master
Agreement), information with respect to the Borrower, its subsidiaries and, to
the extent consistent with the Master Agreement, the Acquired Assets (other than
materials the disclosure of which would violate a confidentiality agreement
binding on you or waive attorney-client privilege) in form and substance
customary for transactions of this type reasonably requested by the Arranger in
connection with the syndication of the Facility and (b) cooperate, and to use
commercially reasonable efforts to cause the Seller to cooperate (to the extent
provided in Section 9.1(b) of the Master Agreement), with the Arranger in
connection with (i) the preparation of one or more customary confidential
information memoranda (collectively, the “Confidential Information Memorandum”)
containing such information regarding the business, operations, assets,
liabilities, financial position, projections and prospects of the Borrower and
its subsidiaries and, to the extent consistent with the Master Agreement, the
Acquired Assets (other than materials the disclosure of which would violate a
confidentiality agreement binding on you or waive attorney-client privilege) in
form and substance customary for transactions of this type reasonably deemed
necessary by the Arranger in connection with the syndication of the Facility,
(ii) the presentation of one or more customary information packages reasonably
acceptable in format and content to the Arranger and the Borrower (collectively,
the “Lender Presentation”) in connection with the syndication of the Facility,
(iii) meetings and other communications with prospective Lenders in connection
with the syndication of the Facility (including through direct contact between
senior management and representatives, with appropriate seniority and expertise,
of the Borrower and prospective Lenders and participation of such persons in
meetings with prospective Lenders at reasonable times and places to be mutually
agreed), and (iv) your using commercially reasonable efforts to obtain, as
promptly as practicable, an updated public corporate family rating of the
Borrower from Moody’s Investor Services, Inc. (“Moody’s”), an updated public
corporate credit rating of the Borrower from Standard & Poor’s Ratings Group, a
division of The McGraw Hill Corporation (“S&P”) and an updated public corporate
rating of the Borrower from Fitch, Inc. (Fitch Ratings) (“Fitch”), taking into
account the transactions contemplated hereby (it being understood that the
foregoing shall not require that the Borrower achieve any specific rating). You
will be solely responsible

 

4



--------------------------------------------------------------------------------

for the contents of the Required Bank Information (as defined in Annex C
hereto), the Confidential Information Memorandum and Lender Presentation (other
than, in each case, any information contained therein that has been provided for
inclusion therein by the Commitment Parties solely to the extent such
information relates to the Commitment Parties) and all other information,
documentation or other materials delivered by the Borrower to the Arranger in
connection therewith (collectively, the “Information”), and acknowledge that the
Arranger will be using and relying upon the Information without independent
verification thereof. Without limiting your obligations pursuant to this
paragraph or the express conditions precedent set forth in Section 2 hereof or
Annex C hereto, it is understood and agreed that neither the obtaining of the
ratings referenced above, nor any other provision of this Section 3, shall be a
condition to the commitments and agreements of the Arranger and the other
Commitment Parties hereunder. In the event you do not provide information that
could reasonably be considered material to the Lenders because the disclosure
thereof would violate a confidentiality agreement binding on you or waive
attorney-client privilege as contemplated above, you will promptly provide
notice to the Commitment Parties that such information is being withheld and, at
the request of the Lenders, you shall use commercially reasonable efforts to
obtain the relevant consents under such obligations of confidentiality to permit
the provision of such information or otherwise seek to disclose such information
in a manner that would not result in a waiver of such attorney-client privilege.

You agree that information regarding the Facility and the Information provided
by or on behalf of the Borrower, the Seller or their respective affiliates to
the Arranger in connection with the Facility or the other transactions
contemplated hereby (including draft and execution versions of the Credit
Agreement, the Confidential Information Memorandum, the Lender Presentation,
publicly filed financial statements, and draft or final offering materials
relating to contemporaneous securities issuances by the Borrower) may be
disseminated to prospective Lenders through one or more internet sites
(including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Facility or otherwise, in
accordance with the Arranger’s standard syndication practices, and you
acknowledge that neither the Arranger nor any of their affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform except to the extent that such damages are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of the Arranger or
any such affiliate.

You acknowledge that certain of the Lenders may be “public side” Lenders that do
not wish to receive material, non-public information within the meaning of
federal, state or other applicable securities laws with respect to the Borrower,
the Acquired Assets, the Seller or their respective affiliates or any securities
of any of the foregoing (such information being called “MNPI” and each such
Lender being called a “Public Lender”). At the reasonable request of the
Arranger, you agree to prepare, and to use your commercially reasonable efforts
to cause the Seller (to the extent provided in Section 9.1(b) of the Master
Agreement) to assist in the preparation of, a customary additional version of
the Confidential Information Memorandum and the Lender Presentation to be used
by Public Lenders that does not contain MNPI. It is understood that, in
connection with your assistance described above, you will provide customary
authorization letters to the Arranger authorizing the distribution of the
Confidential Information Memorandum and the Lender Presentation to prospective
Lenders and containing a representation to the Arranger that such public side
versions of the Confidential Information Memorandum and the Lender Presentation
do not contain MNPI. In addition, you agree, at our reasonable request, to
designate all Information provided to the Arranger that is suitable to make
available to Public Lenders by clearly marking the same as “PUBLIC” (it being
agreed that distribution of any Information that is not so identified may be
restricted by the Arranger to Lenders that are not Public Lenders); provided
that the Borrower has been afforded a reasonable opportunity to review such
documents and comply with applicable disclosure obligations under applicable
law. You acknowledge and agree that the following documents may be distributed
to Public Lenders provided that you and your counsel have been given a

 

5



--------------------------------------------------------------------------------

reasonable opportunity to review such documents: (a) drafts and final versions
of the Credit Agreement, (b) administrative materials prepared by the Arranger
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda) and (c) term sheets and notification of changes
in the terms and conditions of the Facility.

 

4. Information.

You represent and warrant that (a) all Information (other than financial
projections and other forward looking statements and information of a general
economic or industry nature) provided in writing by or on behalf of the Borrower
or your representatives (or, with respect to Information provided in a data room
or otherwise provided after the date hereof, by or on behalf of the Seller or
its representatives) to the Commitment Parties or the Lenders in connection with
the Facility or the other transactions contemplated hereunder, when taken as a
whole, is and will be, when furnished, complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances under which such statements
were made (and after giving effect to all supplements or updates thereto);
provided that such representation with respect to any Information provided by or
on behalf of the Seller or its representatives is made only to the best of your
knowledge and (b) the financial projections provided by or on behalf of the
Borrower or its representatives to the Commitment Parties or the Lenders in
connection with the Facility or the other transactions contemplated hereunder
have been and will be prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time of delivery of
such financial projections, it being understood and agreed that financial
projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, that no assurance can be given that any
particular financial projection will be realized, and that the financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material; provided
further that without limiting the conditions set forth in Section 2 above or
Annex C hereto, the accuracy of the representations and warranty set forth in
this sentence shall not be a condition precedent to funding of the Facility on
the Closing Date. You agree that if at any time prior to the later of (i) the
Closing Date and (ii) the Syndication Date, any of the representations in the
preceding sentence would be incorrect in any material respect if such
Information or such financial projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, such Information or such financial
projections so that (with respect to the Acquired Assets prior to the Closing
Date, to your knowledge) such representations will be correct under those
circumstances in all material respects at such time. In arranging and
syndicating the Facility, you acknowledge and agree that the Arranger will be
entitled to use and rely on the Information and the financial projections
without responsibility for independent verification thereof and that the
Arranger will have no obligation to conduct any independent evaluation or
appraisal of the Acquired Assets, the assets or liabilities of the Borrower or
any other person or to advise or opine on any related solvency issues.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the policy of the Commitment
Parties to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Arranger (and any purported assignment without such consent will
be null and void) and, except as set forth in Annex A hereto, is intended to be
solely for the benefit of the parties hereto and is not intended to confer

 

6



--------------------------------------------------------------------------------

any benefits upon, or create any rights in favor of or be enforceable by or at
the request of, any person other than the parties hereto. Any Commitment Party
may assign its commitment and agreements hereunder, in whole or in part, to any
of its affiliates and, as part of the syndication of the Facility, and subject
to the provisions of Section 3 hereof, to any Lender; provided, that, except in
the case of a Commitment Party assigning its commitment to its affiliate which
is also a Commitment Party, the assigning Commitment Party shall not be released
from the portion of its commitment so assigned to the extent that such affiliate
fails to fund on the Closing Date the portion of the commitment so assigned to
it; provided further that Goldman Sachs may not assign its role as Arranger or
Administrative Agent under the Facility (other than (x) to GS Bank or (y) in
accordance with resignation rights customary for facilities of this type)
without your prior written consent.

 

7. Confidentiality.

Please note that this Commitment Letter and the Fee Letter, the terms hereof and
thereof and any written communications provided by, or oral discussions with,
the Arranger in connection with this arrangement are exclusively for your
information and may not be disclosed by you to any other person or circulated or
referred to publicly except you may disclose (a) this Commitment Letter and the
Fee Letter, the terms hereof and thereof and such communications and discussions
(i) to your officers, directors, employees, partners, members, accountants,
attorneys, agents and advisors who are directly involved in the consideration of
the Facility and who have been advised by you of the confidential nature of such
information or (ii) pursuant to a subpoena or order issued by a court or by
judicial, administrative or legislative body or committee, or as compelled in a
judicial or administrative proceeding, or as otherwise required by applicable
law or compulsory legal process or requested by a governmental authority (in
which case you agree to inform us promptly thereof to the extent not prohibited
by law), (b) this Commitment Letter and the terms hereof, and a version of the
Fee Letter that shall have been redacted in a manner reasonably acceptable to
the Arranger, to the Seller so long as it shall have agreed to treat such
information confidentially, and to the Seller’s officers, directors, employees,
partners, members, accountants, attorneys, agents and advisors who are directly
involved in the consideration of the Acquisitions or the Facility and who have
been advised of the confidential nature of such information, (c) information
regarding the Facility (but not the Fee Letter or the terms thereof) in any
prospectus or other offering memorandum or information memorandum relating to
the offering of the Notes, the Equity Offerings or another permanent financing,
(d) information regarding the Facility and the related transactions (but not the
Fee Letter or the terms thereof) to ratings agencies on a confidential basis,
(e) the existence of the Fee Letter and a generic description of the sources and
uses (in a manner that does not disclose the amount of any individual fees paid
in connection with the Transactions) in connection with the Transactions as part
of any projections or other information in customary marketing materials and in
filings with the SEC and other applicable regulatory authorities and stock
exchanges, (f) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby or thereby or enforcement hereof or
thereof, (g) this Commitment Letter and information regarding the Facility (but
not the Fee Letter) may be disclosed to the extent you reasonably determine that
such disclosure is advisable to comply with your obligations under securities
and other applicable laws, in any public filing, or any other filing with any
governmental authority in connection with the Transactions or the financing
thereof and (h) information regarding the Facility with our prior written
consent; provided that the foregoing restrictions shall cease to apply with
respect to the Commitment Letter (but not with respect to the Fee Letter and its
terms and substance) after your acceptance of this Commitment Letter and the Fee
Letter and after the Commitment Letter has become publicly available as a result
of disclosure in accordance with the terms of this paragraph.

The Arranger and each Commitment Party agrees that it will treat as confidential
all information provided to it hereunder by or on behalf of you, the Seller or
any of your or the Seller’s respective subsidiaries or

 

7



--------------------------------------------------------------------------------

affiliates; provided, however, that nothing herein will prevent the Arranger
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such person agrees to inform you promptly thereof to the extent not
prohibited by law), (b) upon the request or demand of any regulatory authority
purporting to have jurisdiction over such person or any of its affiliates,
(c) to the extent that such information is publicly available or becomes
publicly available to it from a source, other than the Borrower, which is not
known by us to have any legal, contractual, confidentiality or fiduciary
obligation to the Borrower with respect to such information, (d) to such
person’s affiliates and their respective officers, directors, partners, members,
employees, legal counsel, independent auditors and other advisors who need to
know such information and on a confidential basis and who have been advised of
the confidential nature of such information, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the Borrower or its obligations
under the Facility, in each case, who are advised of the confidential nature of
such information and have agreed to treat such information confidentially,
(f) to market data collectors as reasonably determined by the Arranger; provided
that such information is limited to the existence of this Commitment Letter and
customary non-confidential information about the Facility, (g) to the extent
that such information was already in the Arranger’s possession or is
independently developed by the Arranger or (h) for purposes of establishing a
“due diligence” defense; provided that the disclosure of any such information to
any Lenders or prospective Lenders or participants or prospective participants
or swap or derivative counterparties referred to above shall be made subject to
the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or swap or derivative counterparty that
such information is being disseminated subject to customary confidentiality
undertakings (including by way of “click-through” acknowledgments) in accordance
with the standard syndication processes of the Arranger or customary market
standards for dissemination of such types of information. The Commitment
Parties’ obligations under this provision shall remain in effect until the
earlier of (i) two years from the date hereof and (ii) the date the definitive
documentation relating to the Facility is entered into, at which time any
confidentiality undertaking in such definitive documentation shall supersede
this provision.

Notwithstanding anything in this Commitment Letter to the contrary, the Borrower
(and each employee, representative or other agent of the Borrower) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the Facility and all materials of any kind (including opinions
or other tax analyses) that are provided to the Borrower relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means U.S. federal or state
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the transactions contemplated by this
Commitment Letter but does not include information relating to the identity of
the parties hereto or any of their respective affiliates or the amount or
conditions related to the commitments hereunder.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, the Arranger (together with its affiliates, the “Arranger Group”),
is a full service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, each of
the Arranger Group and funds or other entities or persons in which the Arranger
Group co-invests

 

8



--------------------------------------------------------------------------------

may at any time purchase, sell, hold or vote long or short positions and
investments in securities, derivatives, loans, commodities, currencies, credit
default swaps and other financial instruments for their own account and for the
accounts of their customers. In addition, the Arranger Group may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to the Borrower, the Acquired
Assets or your affiliates, or the assets, securities and/or instruments of the
Borrower, its affiliates and other entities and persons that may be involved in
transactions arising from or relating to the arrangement contemplated by this
Commitment Letter or have other relationships with the Acquired Assets or the
Borrower, or its affiliates. In addition, the Arranger Group may provide
investment banking, commercial banking, underwriting and financial advisory
services to such other entities and persons. The arrangement contemplated by
this Commitment Letter may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph, and employees working
on the financing contemplated hereby may have been involved in originating
certain of such investments and those employees may receive credit internally
therefor. Although the Arranger Group in the course of such other activities and
relationships may acquire information about the transactions contemplated by
this Commitment Letter or other entities and persons that may be the subject of
the financing contemplated by this Commitment Letter, the Arranger Group shall
not have any obligation to disclose such information, or the fact that the
Arranger Group is in possession of such information, to you or any of your
affiliates or to use such information on your or your affiliates’ behalf.

Consistent with the policies of the Arranger Group to hold in confidence the
affairs of its customers, the Arranger Group will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter to any of its other customers. Furthermore, you acknowledge
that the Arranger Group and their respective affiliates have no obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained or that may be obtained
by them from any other person.

The Arranger Group may have economic interests that conflict with yours or those
of your equityholders or affiliates. You agree that the Arranger Group will act
under this Commitment Letter as an independent contractor and that nothing in
this Commitment Letter or the Fee Letter or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Arranger Group, on the one hand, and you or your equityholders or
affiliates, on the other hand. You acknowledge and agree that the financing
transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Arranger Group, on the one
hand, and you, on the other, and in connection therewith and with the process
leading thereto, (a) the Arranger Group has not assumed advisory or fiduciary
responsibilities in favor of you or your equityholders or affiliates with
respect to the financing transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether the Arranger Group has advised, is currently advising
or will advise you or your equityholders or affiliates on other matters) or any
other obligation to you, except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (b) the Arranger Group is acting solely
as a principal and not as an agent or fiduciary of you or your management,
equityholders, affiliates, creditors or any other person in connection with the
financing transactions contemplated hereby. You acknowledge and agree that you
have consulted your own legal and financial advisors to the extent you deemed
appropriate and that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto. You
agree that you will not claim that, the Arranger Group has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to you,
in connection with such financing transactions or the process leading thereto
and, in furtherance thereof, agree that, the Arranger Group shall not have any
liability (whether direct or indirect) to you or to any person asserting any
such claim on behalf of or in right of

 

9



--------------------------------------------------------------------------------

you, including your equityholders, affiliates, creditors or any other person in
connection with the financing transactions contemplated hereby.

As you know, Goldman Sachs has been retained by you as financial advisor (in
such capacity, the “Financial Advisor”) in connection with the acquisition of
the Acquired Assets. You agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor and on the
other hand, our and our affiliates’ relationships with you as described and
referred to herein. In addition, the Arranger Group may employ the services of
its affiliates in providing services and/or performing their obligations
hereunder and, subject to the confidentiality provisions applicable to the
Arranger, may exchange with such affiliates information concerning the Borrower,
the Acquired Assets and other entities or persons that may be the subject of
this arrangement, and such affiliates will be entitled to the benefits afforded
to the Arranger Group hereunder.

In addition, please note that the Arranger Group does not provide accounting,
tax or legal advice.

 

9. Miscellaneous.

The Commitment Parties’ commitments and agreements hereunder will automatically
terminate upon the first to occur of (a) the consummation of the Acquisition,
(b) the termination of the Master Agreement or the public announcement by the
Borrower of the abandonment of the Acquisition and (c) August 5, 2015 (or, if
the Termination Date (as defined in the Master Agreement as in effect on the
date hereof) is extended pursuant to Section 12.1(b) of the Master Agreement as
in effect on the date hereof, November 3, 2015) unless the closing of the
Facility, on the terms and subject to the conditions contained herein, has been
consummated on or before such date.

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 and the provisions of the Fee Letter will remain in
full force and effect regardless of whether the Credit Agreement is executed and
delivered; provided that all of your obligations under this Commitment Letter
(other than those under Sections 3, 4, 7 and 8 hereof and this Section 9 and the
provisions of the Fee Letter, all of which shall remain in full force and
effect) shall automatically terminate and, if applicable, be superseded in their
entirety by the comparable provisions contained in the definitive Credit
Agreement on the date the definitive Credit Agreement is executed and delivered;
provided further that the provisions set forth under Section 4 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness of the Facility (or upon the closing of the
Acquisition without the use of any proceeds of the Facility). The provisions set
forth under Sections 5 (including Annex A), 7 and 8 hereof and this Section 9
and the provisions of the Fee Letter will remain in full force and effect
notwithstanding the expiration or termination of this Commitment Letter or the
commitments and agreements hereunder. You may terminate this Commitment Letter
and/or any Commitment Party’s commitment with respect to the Facility (or a
portion thereof) at any time subject to the provisions of the immediately
preceding sentence.

Each of the parties hereto agrees, for itself and its affiliates, that any suit,
action or proceeding arising in respect of this Commitment Letter or the
Commitment Parties’ commitments or agreements hereunder or the Fee Letter
brought by it or any of its affiliates shall be brought, and shall be heard and
determined, exclusively in any Federal court of the United States of America
sitting in the Borough of Manhattan or, if that court does not have subject
matter jurisdiction, in any state court located in the City and County of New
York. Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of, and to venue in, such court
and irrevocably and unconditionally waives any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
in respect of this

 

10



--------------------------------------------------------------------------------

Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter in any such court and any defense of any inconvenient forum to
the maintenance of any such suit, action or proceeding in any such court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any such suit, action or proceeding
brought in any court. Any right to trial by jury with respect to any suit,
action or proceeding arising in connection with or as a result of either the
Commitment Parties’ commitments or agreements hereunder or the Fee Letter or any
matter referred to in this Commitment Letter or the Fee Letter is hereby
irrevocably and unconditionally waived by the parties hereto, to the fullest
extent permitted by applicable law. This Commitment Letter and the Fee Letter
will be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws.

Each of the Parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including the good faith negotiation of the definitive documentation by the
parties hereto in a manner consistent with this Commitment Letter, it being
understood for the avoidance of doubt that the funding of the Facility is
subject to the conditions precedent set forth in Section 2 herein.

The Arranger hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) the Arranger and each Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Arranger and each Lender to identify the Borrower in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for the Arranger and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into between the parties hereto with
respect to the Facility and set forth the entire understanding of the parties
hereto with respect thereto and supersede any prior written or oral agreements
between the parties hereto with respect to the Facility. This Commitment Letter
and the Fee Letter may not be amended, and no term or provision hereof may be
waived or modified, except by an instrument in writing signed by each of the
parties hereto or thereto.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Arranger the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee Letter,
on or before 11:59 p.m. on February 5, 2015, whereupon this Commitment Letter
and the Fee Letter will become binding agreements between us and you. If this
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

We look forward to working with you on this transaction.

 

Very truly yours,

GOLDMAN SACHS LENDING PARTNERS LLC By:

/S/ ROBERT EHUDIN

Name: Robert Ehudin

Title: Authorized Signatory

GOLDMAN SACHS BANK USA By:

/S/ ROBERT EHUDIN

Name: Robert Ehudin

Title: Authorized Signatory

ACCEPTED AND AGREED AS OF

THE DATE FIRST SET FORTH ABOVE:

 

AMERICAN TOWER CORPORATION By:

/S/ THOMAS A. BARTLETT

Name: Thomas A. Bartlett Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

FACILITY COMMITMENTS

 

Commitment Party

   Commitment  

Goldman Sachs Lending Partners LLC

   $ 2,617,500,000   

Goldman Sachs Bank USA

   $ 2,432,500,000   

Total

   $ 5,050,000,000   



--------------------------------------------------------------------------------

ANNEX A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
your or any of your shareholders, partners, members or other equity holders in
connection with or as a result of either this arrangement or any matter arising
out of this Commitment Letter or the Fee Letter (together, the “Letters”), you
agree to periodically reimburse such Commitment Party upon written demand
(together with customary documentation in reasonable detail) for its reasonable
and documented out-of-pocket legal and other out-of-pocket expenses (including
the cost of any investigation and preparation) incurred in connection therewith
(provided that any legal expenses shall be limited to one counsel for all
Commitment Parties taken as a whole and if reasonably necessary, a single local
counsel for all Commitment Parties taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest between Commitment Parties where the Commitment Parties affected by
such conflict inform you of such conflict, one additional counsel in each
relevant jurisdiction to each group of affected Commitment Party similarly
situated taken as a whole); provided, however, the foregoing shall not apply to
any expenses for any action, proceeding or investigation involving losses,
claims, damages or liabilities that have been found by a final, non-appealable
judgment of a court of competent jurisdiction (a) to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Commitment Party or
its Related Commitment Party in performing the services that are the subject of
the Letters or (y) a material breach of the obligations of such Commitment Party
or its Related Commitment Party under this Commitment Letter, Fee Letter or the
Loan Documents or (b) arising from any dispute among Commitment Parties or any
Related Commitment Parties of the foregoing other than any claims against
Goldman Sachs in its capacity or in fulfilling its role as an agent or arranger
role with respect to the Facility and other than any claims arising out of any
act or omission on the part of you or your affiliates. You also agree to
indemnify and hold each Commitment Party harmless against any and all losses,
claims, damages or liabilities to any such person arising out of any
investigation, litigation, claim or proceeding in connection with or as a result
of either this arrangement or any matter referred to in the Letters (whether or
not such investigation, litigation, claim or proceeding is brought by you, your
equity holders or creditors or any indemnified person and whether or not any
such indemnified person is otherwise a party thereto), except to the extent that
such loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction (a) to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Commitment Party or
its Related Commitment Party in performing the services that are the subject of
the Letters or (y) a material breach of the obligations of such Commitment Party
or its Related Commitment Party under this Commitment Letter, Fee Letter or the
Loan Documents or (b) arising from any dispute among Commitment Parties or any
Related Commitment Parties of the foregoing other than any claims against
Goldman Sachs in its capacity or in fulfilling its role as an agent or arranger
role with respect to the Facility and other than any claims arising out of any
act or omission on the part of you or your affiliates. If for any reason the
foregoing indemnification is unavailable to a Commitment Party or insufficient
to hold it harmless, then you will contribute to the amount paid or payable by
such Commitment Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
(i) you and your affiliates, shareholders, partners, members or other equity
holders, on the one hand, and (ii) such Commitment Party, on the other hand, in
the matters contemplated by the

 

2



--------------------------------------------------------------------------------

Letters as well as the relative fault of (i) your and your affiliates,
shareholders, partners, members or other equity holders, on the one hand and
(ii) such Commitment Party, on the other hand, with respect to such loss, claim,
damage or liability and any other relevant equitable considerations. Your
reimbursement, indemnity and contribution obligations under this paragraph will
be in addition to any liability or obligation which you may otherwise have, will
extend upon the same terms and conditions to each affiliate of any such
Commitment Party and the partners, members, directors, agents, employees and
controlling persons (if any), as the case may be, of such Commitment Party and
each such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of you, such Commitment
Party, any such affiliate and any such person. You also agree that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to you or any
person asserting claims on behalf of or in right of you or any other person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters, except, in the case of any liability to you, to the extent
that any losses, claims, damages, liabilities or expenses incurred by you have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such indemnified party; provided, however, that in no event will
such indemnified party or such other parties have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such indemnified party’s or such other parties’ activities related to
the Letters. Neither you nor any of your affiliates will be responsible or
liable to the Commitment Parties or any other person or entity for any indirect,
special, punitive or consequential damages that may be alleged as a result of
the Acquisition, this Commitment Letter, the Fee Letter, the Facility, the
Transactions or any related transaction contemplated hereby or thereby or any
use or intended use of the proceeds of the Facility; provided, that nothing in
this sentence shall limit your indemnity and reimbursement obligations set forth
in this Annex A.

Promptly after receipt by any Commitment Party of notice of its involvement in
any action, proceeding or investigation, such Commitment Party will, if a claim
for indemnification in respect thereof may be made against you under this Annex,
notify you in writing of such involvement. Failure by any Commitment Party to so
notify you will not relieve you from the obligation to indemnify such Commitment
Party under this Annex A except to the extent that you suffer actual prejudice
as a result of such failure, and will not relieve you from your obligation to
provide reimbursement and contribution to such Commitment Party. If any person
is entitled to indemnification under this Annex (the “Indemnified Person”), you
will be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to the Indemnified Person. Upon assumption by
you of the defense of any such action or proceeding, the Indemnified Person will
have the right to participate in such action or proceeding and to retain its own
counsel but you will not be liable for any fees and expenses of such other
counsel subsequently incurred by such Indemnified Person in connection with the
defense thereof unless (i) you have agreed to pay such fees and expenses,
(ii) you will have failed to employ counsel reasonably satisfactory to the
Indemnified Person in a timely manner, or (iii) the Indemnified Person will have
been advised by counsel that there are actual or potential conflicts of interest
between you and the Indemnified Person, including situations in which there are
one or more legal defenses available to the Indemnified Person that are
different from or additional to those available to you; provided, however, that
you will not, in connection with any one such action or proceeding or separate
but substantially similar actions or proceedings arising out of the same

 

3



--------------------------------------------------------------------------------

general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Persons, including
Goldman Sachs, except to the extent that local counsel (which shall be limited
to a single local counsel for all Indemnified Persons taken as a whole in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions)), in addition to its regular counsel, is required in order to
effectively defend against such action or proceeding. You will not consent to
the terms of any compromise or settlement of any action defended by you in
accordance with the foregoing without the prior consent of the Indemnified
Person subject thereto unless such compromise or settlement (i) includes an
unconditional release of the Indemnified Person from all liability arising out
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person.

For purposes hereof, a “Related Commitment Party” of a Commitment Party means
(a) any controlling person or controlled affiliate of such Commitment Party,
(b) the respective directors, officers, or employees of such Commitment Party or
any of its controlling persons or controlled affiliates and (c) the respective
agents of such Commitment Party or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Commitment Party, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this sentence
pertains to a controlled affiliate or controlling person involved in the
negotiation or syndication of this Commitment Letter and the Facility.

The provisions of this Annex A will survive any termination or completion of the
arrangement provided by the Letters.

 

4



--------------------------------------------------------------------------------

ANNEX B

CONFIDENTIAL

Project Enigma

Summary of the Facility

This Summary outlines the principal terms of the Facility referred to in the
Commitment Letter, of which this Annex B is a part. Capitalized terms used but
not defined in this Annex B have the meanings given thereto in the Commitment
Letter.

 

Borrower:

American Tower Corporation, a Delaware corporation (the “Borrower”).

 

Lead Arranger and Lead Bookrunner:

Goldman Sachs (in such capacity, the “Arranger”).

 

Sole Administrative Agent:

GS Bank (in such capacity, the “Administrative Agent”).

 

Lenders:

Banks and other financial institutions selected by the Arranger in consultation
with the Borrower in accordance with Section 3 of the Commitment Letter (each, a
“Lender” and, collectively, the “Lenders”).

 

Transactions:

The Borrower intends, through one or more subsidiaries, to lease or acquire (the
“Acquisition”) a portfolio of wireless communications towers and related assets
(the “Acquired Assets”) from an entity previously identified to us and codenamed
“Enigma” (the “Seller”) pursuant to a Master Agreement dated as of the date
hereof among the Borrower, one or more subsidiaries of the Borrower, the Seller
and certain subsidiaries of the Seller (together with the exhibits and schedules
thereto, the “Master Agreement”) for consideration consisting of cash in an
amount not to exceed $5.056 billion. A portion of the cash consideration payable
to consummate the Acquisition, is expected to be obtained from a combination of
(a) cash on hand, (b) proceeds from the Bank Financing, (c) proceeds from the
issuance by the Borrower of equity securities pursuant to one or more Equity
Offerings and/or the issuance by the Borrower of Notes pursuant to one or more
Notes Offerings and (d) to the extent that some or all of the proceeds of the
Bank Financing, the Equity Offering or the Notes Offering are not available,
borrowings by the Borrower of term loans under the Facility described herein.
The Acquisition and the other transactions described in this paragraph are
collectively referred to as the “Transactions”.

 

Facility:

A senior unsecured bridge loan facility in an aggregate principal amount of up
to $5.05 billion composed of two tranches: (a) a $3.3 billion unsecured bridge
loan tranche (“Tranche A”) and (b) a $1.75 billion unsecured bridge loan tranche
(“Tranche B”), less the amount of any reductions of the commitments on or prior
to the Closing Date as set forth under “Optional Commitment Reductions and
Prepayments” and “Mandatory Commitment Reductions and Prepayments” below (the
“Facility”).

 

Annex B-1



--------------------------------------------------------------------------------

Purpose/Use of Proceeds:

The proceeds of the Loans under the Facility (the “Loans”) will be used on the
Closing Date to pay a portion of the cash consideration under the Master
Agreement and to pay fees and expenses incurred in connection with the
Transactions.

 

Closing Date:

The date on which all Conditions Precedent described in Section 2 of the
Commitment Letter to which this Annex is attached have been satisfied or
otherwise waived (the “Closing Date”).

 

Availability:

Loans will be available in a single drawing on the Closing Date. The Loans will
be available in U.S. dollars.

 

Maturity:

The Loans will mature on the day that is 364 days after the Closing Date.

 

Ranking:

The Loans will be unsecured and will rank pari passu in right of payment with
all other unsecured senior obligations of the Borrower.

 

Interest Rates:

As set forth on Schedule I to this Annex B.

Optional Commitment

Reductions and Prepayments:

Commitments may be terminated in whole or reduced in part, at the option of the
Borrower, at any time without premium or penalty, upon three business days’
written notice, in minimum amounts and multiples to be agreed.

 

  Loans may be prepaid, in whole or in part, at the option of the Borrower, at
any time without premium or penalty, upon three business days’ written notice,
in minimum amounts and multiples to be agreed. Optional reductions, terminations
and prepayments may be allocated between Tranche A and Tranche B as determined
by the Borrower.

Mandatory Commitment

Reductions and Prepayments:

Commitments under the Facility will be reduced, and Loans will be required to be
prepaid, in an aggregate amount equal to:

 

  (a) 100% of the committed amount of any Contemplated Incremental Bank
Financing (such reduction to occur automatically upon the effectiveness of
definitive documentation for such Contemplated Incremental Bank Financing);

 

  (b)

without duplication of clause (a) above and for the avoidance of doubt,
excluding the net cash proceeds of any Contemplated Incremental Bank Financing
(to the extent that the commitments under the Facility have previously been
reduced by the committed amount of such Contemplated Incremental Bank Financing
as contemplated by clause (a) above), 100% of the net cash proceeds (net of all
reasonable fees and out-of-pocket costs and expenses in connection with

 

Annex B-2



--------------------------------------------------------------------------------

  such event, including, without limitation, legal fees, investment banking
fees, underwriting discounts and commissions, upfront fees, arranger fees,
commitment fees, consultant fees, accountant fees and other similar fees)
received by the Borrower or any of its subsidiaries from any Debt Incurrence (as
defined below) after the date of the Commitment Letter to which this Annex B is
attached, whether before or after the Closing Date;

 

  (c) 100% of the net cash proceeds (net of all reasonable fees and
out-of-pocket costs and expenses in connection with such event, including,
without limitation, legal fees, investment banking fees, underwriting discounts
and commissions, upfront fees, arranger fees, commitment fees, consultant fees,
accountant fees and other similar fees) received by the Borrower from any Equity
Issuance (as defined below) after the date of the Commitment Letter to which
this Annex B is attached, whether before or after the Closing Date; and

 

  (d) 100% of the net cash proceeds (net of all reasonable fees and
out-of-pocket costs and expenses in connection with such event, including,
without limitation, legal fees, investment banking fees, the amount of all
payments required to be made as a result of such event to repay indebtedness
secured by such asset, taxes, any reserves established to fund contingent
liabilities reasonably estimated to be payable or any retained liabilities)
received by the Borrower and any of its subsidiaries from any sale or other
disposition of assets (including from the sale of equity interests in any
subsidiary of the Borrower) consummated after the date of the Commitment Letter
to which this Annex B is attached, whether before or after the Closing Date,
subject to exceptions for (i) dispositions in the ordinary course of business,
(ii) net cash proceeds to the extent not greater than $25 million in the
aggregate in any fiscal year and (iii) such other exceptions as the Arranger and
the Borrower may agree upon.

 

  All mandatory prepayments or commitment reductions pursuant to the above shall
be allocated as follows: (i) in respect of any mandatory prepayment or
commitment reduction made pursuant to clause (a) above, first to Tranche B and,
if such allocation results in Tranche B being reduced to $0, then second to
Tranche A, (ii) in respect of any mandatory prepayment or commitment reduction
made pursuant to clauses (b) and (d) above, pro rata to Tranche A and Tranche B
and (iii) in respect of any mandatory prepayment or commitment reduction made
pursuant to clause (c) above, first to Tranche A and, if such allocation results
in Tranche A being reduced to $0, then second to Tranche B.

 

Annex B-3



--------------------------------------------------------------------------------

  “Debt Incurrence” means any incurrence of debt for borrowed money by the
Borrower or any of its subsidiaries, whether pursuant to a public offering or in
a Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, other than (a) the Loans, (b) (x) debt among the
Borrower and its subsidiaries and (y) with respect to existing subsidiaries of
the Borrower that are owned by the Borrower and one or more joint venture
partners, indebtedness of such subsidiary owed to such joint venture partner(s)
that is not guaranteed by the Borrower or any other subsidiary, (c) borrowings
under the Existing Credit Facilities or under any amendments, refinancings or
renewals thereof, in each case in an principal or committed amount not exceeding
the aggregate principal or committed amount thereunder on the date hereof,
(d) the Permitted Financings (as defined on Schedule II to this Annex B) and the
Foreign Refinancing Indebtedness, (e) capital lease financings, (f) secured
loans, borrowings or facilities that may be included in commercial real estate
securitization transactions in an aggregate principal amount not to exceed $250
million (it being understood that substitution of assets subject to the existing
securitization programs that do not result in an increase in the aggregate
principal amount of secured loans, borrowings or facilities under such
securitization programs shall not constitute a Debt Incurrence), (g) other debt
in an aggregate principal amount up to $500 million, (h) letters of credit
issued in the ordinary course of business, (i) refinancings or renewals of
existing debt of the Borrower or any of its subsidiaries and (j) such other
exceptions as the Arranger and the Borrower may agree upon.

 

  “Contemplated Incremental Bank Financing” means any increase in the aggregate
principal or committed amount of the Existing Credit Facilities on or after the
date hereof (inclusive of any incremental or accordion facilities thereunder or
in connection with any refinancing thereof).

 

  “Equity Issuance” means any issuance of equity securities by the Borrower,
whether pursuant to a public offering or in a Rule 144A or other private
placement, other than (a) securities issued pursuant to employee stock plans or
employee compensation plans and directors qualifying shares, (b) capital
contributions received from, or issuance of equity interests to, the Borrower,
(c) securities or interests issued or transferred as consideration in connection
with any acquisition and (d) such other exceptions as the Arranger and the
Borrower may agree upon.

 

Documentation:

The Facility will be documented under a credit agreement (the “Credit
Agreement”) substantially consistent with the 2014 Credit Agreement, modified as
appropriate to reflect the terms and conditions set forth herein and in Annex C
to the Commitment Letter and as appropriate in view of the structure and
intended use of the Facility (collectively, the “Documentation Principles”).

 

Annex B-4



--------------------------------------------------------------------------------

Representations and Warranties:

The Credit Agreement will contain representations and warranties substantially
consistent with those in the 2014 Credit Agreement and shall in addition include
the representation set forth on Schedule III to this Annex B.

 

Affirmative Covenants:

The Credit Agreement will contain affirmative covenants substantially consistent
with those in the 2014 Credit Agreement.

 

  In addition, the definitive documentation will include a covenant that the
Borrower use commercially reasonable efforts to refinance the Facility as
promptly as reasonably practicable following the Closing Date and in connection
therewith shall use its commercially reasonable efforts to deliver as promptly
as reasonably practicable (i) customary pro forma financial statements for the
Borrower (giving effect to the Acquisition) meeting the requirements for a
registered shelf offering by the Borrower under Regulation S-X (if any) and
(ii) a preliminary prospectus, prospectus supplement, preliminary offering
memorandum or preliminary private placement memorandum for use in a customary
“roadshow” and which will be in a form that will enable the independent
registered accountants of the Borrower to render a customary “comfort letter”
(including customary “negative assurance”).

 

Information Covenants:

The Credit Agreement will contain information covenants substantially consistent
with those in the 2014 Credit Agreement.

 

Negative Covenants:

The Credit Agreement will contain negative covenants substantially consistent
with those in the 2014 Credit Agreement.

 

Financial Covenants:

Limited to:

 

  (a) A maximum ratio of Total Debt to Adjusted EBITDA at each quarter end not
to exceed (i) for the first two consecutive fiscal quarter end dates occurring
after the Closing Date, 7.25 to 1.00 and (ii) thereafter, 7.00 to 1.00.

 

  (b) A maximum ratio of Senior Secured Debt to Adjusted EBITDA at each fiscal
quarter end not to exceed 3.00 to 1.00.

 

  (c) So long as the Rating (as defined below) received from each of S&P,
Moody’s and Fitch is lower than BBB-, Baa3, or BBB-, respectively, a minimum
ratio of Adjusted EBITDA to Interest Expense (for the twelve month period then
ending) at each fiscal quarter end of not less than 2.50 to 1.00.

 

 

For purposes of calculating the foregoing, Total Debt, Adjusted EBITDA, Senior
Secured Debt and Interest Expense shall each have

 

Annex B-5



--------------------------------------------------------------------------------

 

substantially the same definitions as contained in the 2014 Credit Agreement.

 

Events of Default:

Substantially consistent with those in the 2014 Credit Agreement (including
grace periods and thresholds).

 

Conditions Precedent to Funding:

Subject to the Certain Funds Provision, the obligations of the Lenders to make
the Loans will be subject solely to the conditions precedent set forth in
Section 2 of the Commitment Letter (including those set forth in Annex C
attached thereto).

 

Assignments and Participations:

The Credit Agreement will contain assignment and participation provisions
substantially consistent with those in the 2014 Credit Agreement except that
assignment to an approved fund of a Lender shall be permitted without consent;
provided that assignments of commitments made at any time prior to the Closing
Date shall be made in accordance with Section 3 of the Commitment Letter.

 

Voting:

The Credit Agreement will contain amendment and waiver provisions substantially
consistent with those in the 2014 Credit Agreement. Notwithstanding the
foregoing, amendments and waivers of the Credit Documentation that affect the
Lenders under Tranche A or Tranche B adversely vis-à-vis Lenders under the other
tranche will require the consent of the Lenders holding more than 50% of the
aggregate commitments or Loans, as applicable, under such adversely affected
tranche.

 

Yield Protection:

The Credit Agreement will contain yield protection provisions substantially
consistent with those in the 2014 Credit Agreement.

 

Indemnity and Expense Reimbursement:

The Credit Agreement will contain provisions relating to indemnity, expense
reimbursement, exculpation and related matters substantially consistent with
those in the 2014 Credit Agreement.

 

Governing Law and Jurisdiction:

The Credit Agreement and other loan documentation will be governed by New York
law. Each of the parties will submit to the exclusive jurisdiction and venue of
the federal and state courts of the State of New York and will waive any right
to trial by jury.

Counsel to the Arranger and the

Administrative Agent:

Davis Polk & Wardwell LLP.

The foregoing is intended to summarize the principal terms and conditions of the
Facility. It is not intended to be a definitive list of all of the terms of the
Facility.

 

Annex B-6



--------------------------------------------------------------------------------

SCHEDULE I TO ANNEX B

CONFIDENTIAL

 

Interest Rates:

The interest rates for borrowings under the Facility will be, at the option of
the Borrower, (i) LIBOR or (ii) Base Rate, plus, in each case, the applicable
LIBOR Margin or Base Rate Margin depending upon the ratings (the “Ratings”) of
the Index Debt by Moody’s Investor Services, Inc. (“Moody’s”), Fitch, Inc.
(“Fitch”) and Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation (“S&P”), as set forth in the Facility Pricing Grid below; provided,
that the applicable margins at each Pricing Level in such Facility Pricing Grid
will increase by 25 basis points on the 90th day following the Closing Date and
by an additional 25 basis points each 90th day thereafter while Loans remain
outstanding under the Facility.

 

  “LIBOR” means the London interbank offered rate.

 

  “Base Rate” means the highest of (i) the Prime Rate, (ii) the Federal Funds
Effective Rate plus 1/2 of 1.00% per annum and (iii) LIBOR for an interest
period of one month plus 1.00% per annum.

 

  “Index Debt” means indebtedness of the Borrower for borrowed money that is not
subordinated to any other indebtedness for borrowed money and is not secured or
supported by a guarantee, letter of credit or other form of credit enhancement.

 

  The Borrower may elect interest periods of one, two, three or six months for
LIBOR loans.

 

  Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days (or 365 or 366 days, as the case may be, in the case of Base Rate
loans based on the Prime Rate). Interest shall be payable at the end of each
applicable interest period (and at three-month intervals in the case of interest
periods exceeding three months) on LIBOR loans and quarterly on Base Rate loans.

 

Default Rate:

Immediately following any payment or bankruptcy default, and prospectively at
the election of the Requisite Lenders following any other event of default, with
respect to principal, the applicable interest rate plus 2.00% per annum.

 

Ticking Fee:

The Borrower will pay to each Lender a “Ticking Fee” equal to 20 basis points
per annum (computed on the basis of the actual number of days elapsed in a year
of 365 or 366 days, as the case may be) on the amount of each Lender’s
commitment from time to time under the Facility, commencing upon the later of
(x) the execution and delivery of the Credit Agreement and (y) the date that is
45 days following the date of the Commitment Letter. Ticking Fees will be
payable quarterly in arrears and on the Closing Date or any earlier date on
which the commitments terminate.

 

Duration Fee:

The Borrower will pay to each Lender on each of the dates set forth below a
duration fee equal to the applicable percentage of the aggregate principal
amount of such Lender’s Loans outstanding on

 

Annex B-7



--------------------------------------------------------------------------------

 

each such date: (i) on the date that is 90 days after the Closing Date, 0.50%,
(ii) on the date that is 180 days after Closing Date, 0.75% and (iii) on the
date that is 270 days after the Closing Date, 1.00%

 

            

Ratings

  

LIBOR Margin

    

Base Rate Margin

     

Facility Pricing Grid

    Pricing Level 1    > BBB+ or Baa1      112.5         12.5     

(bps per annum):

    Pricing Level 2    BBB or Baa2      125         25          Pricing Level 3
   BBB- or Baa3      137.5         37.5          Pricing Level 4    BB+ or Ba1
     162.5         62.5          Pricing Level 5    < BB or Ba2      200        
100     

 

  Margins set forth for each Pricing Level will increase on the 90th day
following the Closing Date and on each 90th day thereafter as provided under
“Interest Rates” above. The applicable Pricing Level will be based on the
highest Ratings from any of Moody’s, S&P and Fitch of the Index Debt; provided
that if the lowest Rating received from any such rating agency is two or more
rating levels below the highest Rating received from any other such rating
agency, the applicable Pricing Level shall be the level that is one level below
the highest of such Ratings; provided, further that if two Ratings are at the
same highest level, the applicable Pricing Level shall be the level of such
highest Rating. For purposes of the foregoing, if the ratings established by
Moody’s, S&P and Fitch shall be changed (other than as a result of a change in
the rating system of Moody’s, S&P or Fitch), such change shall be effective as
of the date on which it is first announced by the applicable rating agency. Each
change in the margins shall apply during the period commencing on the next
business day after the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. For any day
when no rating is in effect, the LIBOR Margin and the Base Rate Margin shall be
the rates set forth opposite Pricing Level 5.

 

Annex B-8



--------------------------------------------------------------------------------

SCHEDULE II TO ANNEX B

CONFIDENTIAL

Permitted Financings

 

1. Financing transaction, the proceeds of which are used to refinance your
Mexican peso unsecured bridge loan maturing in May 2015 (including an increase
of up to 20% in the principal amount thereof).

 

2. A new credit facility in an amount up to 300 million Brazilian Reais with the
Brazilian Bank for Economic and Social Development, through one or more agents.

 

Annex B-9



--------------------------------------------------------------------------------

SCHEDULE III TO ANNEX B

CONFIDENTIAL

Additional Representation and Warranty

All written information furnished by or on behalf of the Borrower to the
Administrative Agent (including for distribution to the Lenders) (other than
information of a general economic or general industry nature) in connection with
the syndication of, or compliance with, the Loan Documents was, when taken as a
whole, true and correct in all material respects as of the date such information
was furnished to the Administrative Agent (including for distribution to
Lenders) and did not contain any untrue statement of a material fact as of such
date or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
materially misleading (after giving effect to all supplements or updates
thereto); provided that with respect to any projections or other forward-looking
information, the Borrower represents only that such projections and other
forward-looking information were prepared in good faith based upon assumptions
that were believed in good faith by the Borrower to be reasonable at the time
furnished to the Administrative Agent (it being understood and agreed that
financial projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given that any particular financial projection will be realized
and that financial projections are not a guarantee of financial performance and
actual results may differ from financial projections and such differences may be
material).

 

Annex B-10



--------------------------------------------------------------------------------

Annex C

Project Enigma

Summary of Additional Conditions Precedent to the Facility

Capitalized terms used but not defined in this Annex C have the meanings given
thereto in the Commitment Letter.

1. Acquisition: The Arranger shall have received a copy of the definitive Master
Agreement, certified by the Borrower as complete and correct. The Acquisition
shall have been consummated, or substantially concurrently with the funding
under the Facility shall be consummated, in each case pursuant to and on the
terms and conditions set forth in the Master Agreement and without giving effect
to amendments, supplements, waivers or other modifications to or consents under
the Master Agreement that are adverse in any material respect to the Lenders and
that have not been approved by the Arranger, such approval not to be
unreasonably withheld or delayed, (it being understood and agreed that (a) any
decrease in the purchase price shall be deemed to be materially adverse to the
Lenders unless the aggregate decrease does not exceed 10% and is allocated 100%
to decrease the Facility and (b) any increase in the purchase price shall be
deemed not to be materially adverse so long as not financed with the incurrence
of indebtedness).

2. Financial Statements. The Arranger shall have received (a) in the case of the
Borrower, on or prior to the Closing Date, (i) audited consolidated balance
sheets and related audited statements of operations, stockholders’ equity and
cash flows of the Borrower for each of the three fiscal years most recently
ended at least 60 days prior to the Closing Date (and audit reports for such
financial statements shall not be subject to any qualification or “going
concern” disclosures) and (ii) unaudited consolidated balance sheets and related
unaudited statements of operations, stockholders’ equity and cash flows of the
Borrower for each subsequent fiscal quarter ended at least 40 days prior to the
Closing Date and (b) in the case of the Acquired Assets, upon receipt by the
Borrower pursuant to the Master Agreement, (i) an audited combined consolidated
income statement in respect of the Portfolio Sites (as defined in the Master
Agreement) (other than any Excluded Sites (as defined in the Master Agreement)
set forth on the Site List (as defined in the Master Agreement)) for the fiscal
year ended December 31, 2014 (with any notes thereto as may be required by
GAAP), including such items as are required for financial statements relating to
the Sites (as defined in the Master Agreement) prepared in accordance with Rule
3-14 of Regulation S-X promulgated under the Securities Act of 1933, as amended
and (ii) following the written request of the Arranger (but in any event within
45 days after such request, but in no event prior to 45 days after the end of
the applicable quarterly stub period), unaudited combined consolidated income
statements in respect of the Sites for the prior quarterly stub period(s)
following the periods covered in the financial statements described in clause
(b)(i).

3. Fees and Expenses. All costs, fees, expenses and other compensation required
by the Commitment Letter and the Fee Letter to be payable to the Arranger, the
Administrative Agent or the Lenders at or prior to the Closing Date (in the case
of expenses, to the extent invoiced at least two business days prior to the
Closing Date) shall have been paid to the extent due.

4. Customary Closing Documents. The Arranger shall have received (a) a customary
legal opinion, organizational documents of the Borrower, evidence of corporate
authority of the Borrower, a good standing certificate of the Borrower in its
jurisdiction of organization, a secretary’s certificate of the Borrower, a
customary officer’s certificate of the Borrower and a notice of borrowing by the
Borrower and (b) delivery of a customary solvency certificate in the form of
Schedule I to this Annex C certifying that the Borrower and its subsidiaries are
solvent (on a consolidated basis). The Arranger shall have received at least
five business days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money

 

C-I-1



--------------------------------------------------------------------------------

laundering rules and regulations, including the Patriot Act, to the extent
requested at least ten business days prior to the Closing Date.

5. Accuracy of Representations. On the Closing Date, the Specified
Representations and the Specified Master Agreement Representations shall be true
and correct in all material respects and there shall not have occurred and be
continuing any Major Default (after giving effect to the Transactions) under the
Facility or under (i) the 2014 Credit Agreement, (ii) the loan agreement dated
as of June 28, 2013 among, inter alios, the Borrower, the subsidiary borrowers
from time to time party thereto, the lenders party thereto and Toronto Dominion
(Texas) LLC, as administrative agent, or (iii) the term loan agreement dated as
of October 29, 2013 among, inter alios, the Borrower, the lenders party thereto
and The Royal Bank of Scotland plc, as administrative agent, in each case, as
amended or modified from time to time ((i) through (iii), the “Existing Credit
Facilities”). For purposes of the foregoing, (a) “Specified Master Agreement
Representations” means the representations and warranties made by the Seller
with respect to the Acquired Assets in the Master Agreement that are material to
the interests of the Arranger or the Lenders, but only to the extent that the
Borrower has the right under the Master Agreement not to consummate the
Acquisition, or to terminate its obligations under the Master Agreement, as a
result of such representations and warranties in the Master Agreement not being
true and correct, (b)”Specified Representations” means representations and
warranties of the Borrower with respect to due organization; organizational
power and authority to enter into the Transactions and documentation relating to
the Facility; due authorization, execution, delivery and enforceability of the
Credit Agreement; no conflicts with organizational documents; Investment Company
Act; Federal Reserve Regulations; compliance with OFAC and use of proceeds not
in violation of the Foreign Corrupt Practices Act; solvency; and Patriot Act and
(c) “Major Default” shall mean (i) any payment, bankruptcy or change of control
event of default, (ii) any event of default with respect to the negative
covenants regarding indebtedness and guarantees, liens or liquidation, merger or
disposition of assets or (iii) an event of default with respect to cross
acceleration to material indebtedness.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation for the Facility or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary, the
only representations the accuracy of which shall be a condition to availability
of the Facility on the Closing Date shall be the Specified Representations and
the Specified Master Agreement Representations. For the avoidance of doubt, all
representations and warranties under the Facility shall be made on the effective
date and on the closing date of the Facility. This paragraph, and the provisions
herein, being the “Certain Funds Provision”.

6. No Material Adverse Effect. Since December 31, 2014, there shall have been no
state of facts, change, effect, condition, development, event or occurrence that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. For purposes of the foregoing, “Material
Adverse Effect” means any state of facts, change, effect, condition,
development, event or occurrence that is materially adverse to the assets,
financial condition or results of operations of the Included Property of the
Sites taken as a whole, after giving effect to the transactions contemplated by
the MLAs (as if such transactions were in effect on the date of the Master
Agreement); provided, however, that no adverse change or event to the extent
arising directly or indirectly from or otherwise relating directly or indirectly
to any of the following shall be deemed either alone or in combination to
constitute, and no such adverse change or event shall be taken into account in
determining whether there has been or would be, a Material Adverse Effect:
(i) changes to the wireless communications industry in the United States
generally or the communications tower ownership, operation, leasing, management
and construction business in the United States generally; (ii) the announcement
or disclosure of the transactions contemplated by the Master Agreement;
(iii) general economic, regulatory or political conditions in the United States
or changes or developments in the financial or securities markets; (iv) changes
in GAAP or their application; (v) acts of war, military action, armed
hostilities or acts of

 

C-I-2



--------------------------------------------------------------------------------

terrorism; (vi) changes in Law; (vii) the taking of any action by any Person
which is required to be taken pursuant to the terms of the Master Agreement;
(viii) the termination of any Collocation Agreements of the type described on
Section 1.1(b) of the Verizon Disclosure Letter; or (ix) any matter identified
in Section 10.2(i) of the Verizon Disclosure Letter, unless any of the facts,
changes, effects, conditions, developments or occurrences set forth in clauses
(i), (iii) or (v) hereof disproportionately impacts or affects the Included
Property of the Sites, taken as a whole, as compared to other similar portfolios
of communications towers. Each capitalized term in the preceding definition of
“Material Adverse Effect” has the meaning set forth in the Master Agreement as
in effect on the date hereof.

7. Marketing Period. The Arranger shall be afforded a period of at least fifteen
(15) consecutive days (the “Bank Marketing Period”) following the first date
upon which the financial and other information required for the Confidential
Information Memorandum and the Lender Presentation (together with customary
authorization letters) (the “Required Bank Information”) shall have been
delivered to the Arranger and ending on the Business Day no later than the
Business Day immediately prior to the Closing Date. If the Borrower shall in
good faith reasonably believe that it has delivered the Required Bank
Information to the Arranger, the Borrower may deliver to the Arranger written
notice to that effect (stating when it believes it completed any such delivery),
in which case the Borrower shall be deemed to have delivered such Required Bank
Information on the date specified in such notice and the Bank Marketing Period
shall be deemed to have commenced on the date specified in such notice, in each
case unless the Arranger in good faith reasonably believes that the Borrower has
not completed delivery of such Required Bank Information and, within two
(2) business days after their receipt of such notice, the Arranger delivers a
written notice to the Borrower to that effect (stating with specificity what
Required Bank Information the Borrower had not delivered).

 

C-I-3



--------------------------------------------------------------------------------

Schedule I

to Annex C

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

BORROWER AND ITS SUBSIDIARIES

Pursuant to Section [—] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of the
Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

C-I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

[                            ] By:

 

Name: Title:

 

C-I-5